BURKE, Judge
(concurring specially).
I concur in the result reached by Chief Justice SATURE in his opinion in this case and in the principles of law set forth in the syllabus. The case of Scott and Wheeler v. District Court, 15 N.D. 259, 107 N.W. 61, relied on as determinative of the issues in this case, construes Section 5200 R.C.1899, a statute which has no application here. That decision is contrary to the decision of this court in Clark v. Beck and Ahman, 14 N.D. 287, 103 N.W. 755, and were it not for the fact that Section 5200 R.C.1899 was amended by Chapter 120 Laws of North Dakota 1901 (now Sec. 28-0115 NDRC 1943), I would have some doubt as to the correctness of the decision in this case. This amendment, however, specifically provided that the ten year statute of limitations should apply to “any proceeding by advertisement or otherwise for the foreclosure of a mortgage upon real estate.” Since the time of this enactment, there has been no doubt but that, as to subsequently executed mortgages, the statute of limitations has been a defense to foreclosures by advertisement. It has been made so by statutory language so clear that it needs no construction.